IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


RENEE E. MAZER,                         : No. 128 MM 2015
                                        :
                    Petitioner          :
                                        :
                                        :
            v.                          :
                                        :
                                        :
FREDERIC D. FOX,                        :
                                        :
                    Respondent          :


                                    ORDER



PER CURIAM

      AND NOW, this 22nd day of October, 2015, the Application for Extraordinary

Relief is DENIED.